 

 

\OOO\]O\M-L

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:17-cv-01115-RS|\/| Document 101 Filed 12/14/18 Page 1 of 3

THE HoNoRABLE RICARDO S. MARTINEZ

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

SENIOR HOUSING ASSISTANCE GROUP,

Plaintiff/Counter-
Defendant,
v.

AMTAX HOLDINGS 260, LLC, et al.

Defendants/Counter-
Plaintiffs.

 

AMTAX HOLDINGS 260, LLC, et al.,
Third-Party Plaintiffs,
v.

SENIOR HOUSING ASSISTANCE
CORPORATION, et al.

Third-Party Defendants.

 

No. 2:17-cv-01115-RSl\/[

DECLARATION OF JAY WOOLFORD
IN SUPP()RT OF SENIOR HOUSING
ASSISTANCE GROUP’S AND SENIOR
HOUSING ASSISTANCE
CORPORATI()N’S RESPONSE TO
AMTAX HOLDINGS 260, LLC’S
MOTION FOR SUMMARY JUDGMENT

Pursuant to 28 U.S.C. § 1746, the undersigned hereby declares that:

l. l am over the age of eighteen l have personal knowledge of the matters set

forth in this declaration and arn competent to testify in this matter.

Dec]aration ofJay Woolford
(No. 2.'17-cv-01115-RSM) - ]

HILLIS CLARK MARTlN & PETERSoN P.S.
999 Third Avenue, Suite 4600
Seatt|e,Washington 98104

Tel: (206) 623-1745 Fax: (206) 623-7789

 

©OO\]O'\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

 

Case 2:17-cv-01115-RS|\/| Document 101 Filed 12/14/18 Page 2 of 3

2. l am the Executive Director and CEO of Senior Housing Assistance Group,
now known as Sustainable Housing for Ageless Generations (“SHAG”), which is Plaintiff in
this action. I have served in this role since 2010.

3. l am also a board member and Executive Vice President of Senior Housing
Assistance Corporation (SHAC), SHAG’s wholly-owned for-profit subsidiary.

4. This case involves seven Puget Sound-based low-income housing projects that
provide affordable housing for seniors. SHAG has a role in each project. Each project is
owned by a limited partnership

5. In all the projects at issue, except, Meridian Court, SHAG and SHAC have
retained only approximately one percent of the fees that have flowed to the General Partners
in the limited partnerships, and one percent of the operational cash flow resulting from
managing the projects. SHAG receives even less cash flow in connection with Meridian
Court.

6. SHAG has not otherwise benefitted financially (including tax benefits) in any
significant way to date.

7. The benefits SHAG expects from these projects come almost entirely from its
Special ROFRs. SHAG wants to exercise its Special ROFRS in order to fulfill its mission and
provide as much low-income housing as possible in the region.

I hereby declare, under penalty of perjury under the laws of the United States of
Arnerica, that the foregoing is true and correct.

DATED this 14th day of December, 2018, at l\/[aui, Hl.

‘\

 

 

JAY WOOLFORD
Declaration ofJay Woolford HILLlS CLARK MARTIN & PETERSON P.S.
(No. 2:17-cv-01115-RSM) - 2 999 Third Avenue, suite 4600

Seatt|e,Washington 98104
Te|: (206) 623-1745 Fax: (206) 623-7789

 

©OO\IO\UI-I>L»J[\))_~

l\)[\)[\.)[\)[\)[\)[\)[\)[\)>-*)_->-¢>-ar-l)-d>-l>-¢)-l)-d
OO\]O'\U`l-PL)J[\)>-‘O\OOO\]O\UI-PDJN’*“O

 

 

Case 2:17-cv-01115-RS|\/| Document 101 Filed 12/14/18 Page 3 of 3

CERTIFICATE OF SERVICE
I hereby certify that on the 14th day of December, 2018, l electronically filed the
foregoing with the Clerk of the Court using the Cl\/I/ECF system which will send notification

to all counsel of record.

DATED this 14th day of December 2018, at Seattle, Washington.

By s/ Jake Ewart

Jake Ewart, WSBA #38655
Hillis Clark Martin & Peterson P.S.
999 Third Avenue, Suite 4600
Seattle, Washington 98104
Telephone: (206) 623-1745
Facsimile: (206) 623-7789
Email: jake.ewart@hcmp.corn

ND; 21322.003 4835-7417-7666v3

Declaration of HlLLls CLARK MARTlN & PETERSON P.S.
(NO. 2.'17-cv-011]5-RSM) - 3 999 Third Avenue, Suite 4600
Seatt|e,Washington 98104
Telephone: (206) 623-1745
Facsimi|e: (206) 623-7789

 

